Citation Nr: 1538878	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  13-01 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected disability.

2.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a disability rating in excess of 10 percent for sciatica of the left lower extremity.

4.  Entitlement to an initial disability rating in excess of 10 from January 5, 2005 to March 27, 2007, in excess of 30 percent from March 27, 2007 to July 16, 2009, and in excess of 60 percent thereafter for coronary artery disease (CAD).

5.  Entitlement to an initial compensable disability rating for peripheral neuropathy of the upper left extremity prior to November 6, 2012, and in excess of 10 percent thereafter.

6.  Entitlement to an initial compensable disability rating for peripheral neuropathy of the upper right extremity prior to November 6, 2012, and in excess of 10 percent thereafter.

7.  Entitlement to special monthly compensation (SMC) based on housebound status prior to and after the period from December 2, 2008 to February 1, 2009.


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to February 1972, and from November 1974 to September 1981.  The Veteran had an additional period of service from September 1981 to December 1986 for which VA disability benefits are not available.

These matters are before the Board of Veterans' Appeals (Board) on appeal of November 2009 (PTSD) September 2010 (sciatica and neuropathy), and November 2010 (hypertension, CAD and SMC) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In May 2015, the Veteran was contacted and notified that a June 2013 revocation of his private attorney would be recognized.  The Veteran was informed that he would have 30 days to appoint another representative should he wish to do so and thereafter, the Board would assume that the Veteran wished to represent himself and it would proceed with adjudication.  The Veteran did not reply within that timeframe and, accordingly, the Board will proceed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

Hypertension

A new VA examination is needed to further address the complex medical questions raised by the Veteran's hypertension claim.  He previously underwent a VA examination in May 2010.  This VA examiner concluded that the Veteran's hypertension was not caused by his diabetes.  However, this VA examiner did not address whether the condition was caused by another service-connected medical condition or aggravated by diabetes or another medical condition.  Accordingly, it appears inadequate to fully resolve these medical questions.  

For sake of clarity, the Board wishes to recognize the Veteran's service in Vietnam.  Hence, he is presumed to have been exposed to Agent Orange during service.  The National Academy of Sciences (NAS) report titled Veterans and Agent Orange: Update 2012 identified hypertension as having "Limited or Suggestive Evidence of an Association" with Agent Orange exposure.  See 79 Fed. Reg. 20308 (April 11, 2014).  NAS has defined this category of association to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  Id. at  20309.   Categorized as such by NAS, VA could not establish a presumption of service connection for hypertension because "the Secretary has determined that the available evidence does not at this time establish a positive association between herbicide exposure and hypertension that would warrant a presumption of service connection."  Id. 20310-11.   

Here, at present, the Secretary's decision to exclude it from the presumptive list is determinative.  Notably, the criteria for establishing a presumption of service connection are that "the credible evidence for the association is equal to or outweighs the credible evidence against the association."  See id. at 20308.  Stated differently, by saying that a presumption of service connection could not be established, VA was determining that the medical and scientific evidence is not at least in equipoise in establishing such a causal relationship.  

As this appears to be the highest level of expert medical review available on this subject, the Board cannot find at this point in time that a nexus opinion is needed to address this matter.  See, e.g., 38 C.F.R. §§ 3.102, 3.159(c); Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (the duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence.)

Increased Ratings

Regarding the Veteran's claims for increased ratings for PTSD, and left leg sciatica, coronary artery disease and peripheral neuropathy of the right and left upper extremities, the Veteran was last provided with VA examinations for these disabilities in October 2012 and November 2012, respectively.  The evidence of record since then suggests that his symptoms may be more severe than at the time of these examinations.  VA's duty to assist includes conducting thorough and contemporaneous examinations of the Veteran.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.326 (2014); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Thus, new VA examinations are warranted for these claims to ensure that the Veteran's most recent symptoms are considered.

Moreover, the Veteran's most recent treatment records associated with the claims file are dated in September 2013, thus additional records should be associated with the claims file prior to review by the VA examiners so that the examiners are informed by the entirety of the available record.

SMC

Finally, an award of special monthly compensation based on housebound status requires that the veteran have a single service-connected disability rated as 100 percent, and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2014).

As a determination on the eligibility for SMC is based in part on the Veteran's disability ratings, and those ratings may change following the completion of new VA examinations, the issue of SMC may not be considered until those issues are adjudicated.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA treatment records dated since September 2013.  

2.  Contact the Veteran and request his written authorization and consent to obtain records from any private doctors who may have any further records pertaining to his disabilities.  Obtain all identified records and notify the Veteran if any records could not be obtained. 

3.  After completing all development in paragraphs 1-2 above, arrange for a VA examination(s) by appropriate medical professionals to determine the nature and etiology of the Veteran's hypertension.  

The physician should then provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension had its onset during, or is otherwise related to, his active service.

All relevant information in the claims folder should be provided to the examiner to review.  

Accordingly, the examiner is asked to review the relevant information in the record and undertake any needed clinical and/or diagnostic testing.  Based on these examination results, the examiner is asked to address each of the following questions:

(a) Is it at least as likely as not (i.e., at least equally probable) that hypertension is proximately due to, the result of, or caused by a different medical condition, such as diabetes or PTSD?

(b) Notwithstanding your answer to question (a), is it at least as likely as not (i.e., at least equally probable) that the Veteran's hypertension has been aggravated (made permanently worse or increased in severity by a different medical condition, such as diabetes or PTSD?  If yes, was that increase in severity due to the natural progress of the disease?

Please articulate the reasoning underpinning all medical opinions.  That is, (1) identify what facts and information-whether in the claims file or outside the file-support your opinion, and (2) explain how that evidence justified your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

4.  Thereafter, schedule the Veteran for the appropriate VA examinations in order to determine the nature and severity of his PTSD, left leg sciatica, upper extremity neuropathy, and coronary artery disease.

Each examiner is asked to fully describe current severity, including the functional effects of the disability examined.  The examiner should set forth a complete justification for all findings and conclusions in legible reports.

4.  Thereafter complete any additional development deemed necessary prior to adjudication of the claims.

5.  After accomplishing the above, the AOJ should readjudicate the issues on appeal, to include entitlement to SMC.  

With regard to the increased rating claims, this should also include the question of whether referral for extraschedular consideration is needed.  

If any issue on appeal is not granted in full, a supplemental statement of the case should be furnished to the Veteran, and an appropriate period of time should be provided for response.  Then, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. BOSELY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




